GUNTHER, Judge.
We affirm in all respects except we reverse the assessment, of costs and the delegation of decision to appellant’s probation officer.
The state concedes that the trial court erred in assessing $200 court costs against appellant without prior notice to appellant pursuant to Mays v. State, 519 So.2d 618 (Fla.1988). The state also concedes that the trial court erred in delegating the decision to appellant’s probation officer as to whether appellant should pay the $200 costs or perform the equivalent in community service at minimum wage. Goodling v. State, 482 So.2d 594 (Fla. 4th DCA 1986). Therefore, we reverse the assessment of coste and the delegation of decision.
AFFIRMED IN PART; REVERSED IN PART, and REMANDED.
HERSEY, C.J., and STONE, J„ concur.